Citation Nr: 1610168	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a disability manifested by chest pain.

3.  Entitlement to service connection for a low spine disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to an initial increased evaluations for left knee strain, evaluated as non-compensable prior to January 30, 2014, and 10 percent thereafter.

6.  Entitlement to an evaluation in excess of 10 percent for left ankle instability prior to September 15, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1998 to May 2001, and January 2003 to January 2004, with service in support of Operation Enduring Freedom.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 2014 rating decision, the AOJ increased the evaluation of the left knee disability to 10 percent, effective January 30, 2014.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)

In August 2015, this matter was last before the Board, at which time the procedural history was outlined.  At that time, the Board remanded the claims identified above.

In a January 2016 rating decision, the AOJ increased the evaluation of the Veteran's left ankle disability to 20 percent, effective September 15, 2014.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  Id.  

The issues of entitlement to service connection for residuals of a head injury, entitlement to service connection for a disability manifested by chest pain, entitlement to service connection for a low spine disability, and entitlement to service connection for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 30, 2014, the Veteran's left ankle disability did not manifest by ankylosis, malunion of the os calcis or astragulus, astragalectomy or marked limitation of motion.

2.  From January 30, 2014, the Veteran's left ankle disability manifested by marked limitation of motion, but not by ankylosis, malunion of the os calcis or astragulus, or astragalectomy.

3.  Prior to January 30, 2014, the Veteran's left knee disability did not manifest by painful motion, locking, meniscal involvement, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of the left knee was full 140 degrees, and extension was full to zero degrees.

4.  From January 30, 2014, the Veteran's left knee disability manifested by painful motion, but not locking, meniscal involvement, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of the left knee was limited to 122 degrees, at worst, and extension was full to zero degrees.


CONCLUSIONS OF LAW

1.  Prior to January 30, 2014, the criteria for an evaluation of 10 percent are not met for a left ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271 (2015).

2.  From January 30, 2014, the criteria for an evaluation 20 percent, but no greater are met for a left ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271 (2015).

3.  Prior to January 30, 2014, the criteria for a compensable evaluation for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263, 4.118, Diagnostic Codes 7801-7804 (2015).

4.  From January 30, 2014, the criteria for evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263, 4.118, Diagnostic Codes 7801-7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2009.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of his disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  They overall reflect the severity of the Veteran's disabilities during the applicable period, as well.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis, Left Ankle

The Veteran's ankle disability was originally characterized as left ankle instability.  
Instability of the ankle is not a listed disability in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2015).  For example, Diagnostic Code 5299 is used to identify unlisted orthopedic disabilities.  In this case, the Veteran's ankle instability was rated by analogy under Diagnostic Code 5299-5271.  

Diagnostic Code 5271 provides for a 10 percent evaluation for moderate limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle. 

Normal range of motion for the ankle on dorsiflexion is to 20 degrees and to 45 degrees on plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In a January 2016 rating decision, based on new medical evidence, the Veteran's ankle disability was recharacterized as ankle degenerative joint disease (DJD), and the Diagnostic Code was changed to 5003-5271.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Code 5271 for ankle limitation of motion).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

During VA examination in May 2009, the Veteran related left ankle symptoms of pain, inflammation, giving way and occasional locking up.  A history of reconstructive ligament surgery was noted.  The Veteran's job required a lot of walking, and he sometimes used a brace when working.  Examination of the ankle showed no deformity, giving way, or instability.  There was pain, as well as stiffness.  The Veteran related severe flare-ups every 2 to 3 weeks.  He could stand for 15 to 30 minutes, and walk 1 to 3 miles.  Gait was normal.  There was no loss of bone.  Dorsiflexion of the left ankle was from zero to 20 degrees (normal), though with pain.  Plantar flexion on the left was zero to 35 degrees out of 45, likewise with pain.  

VA examination in November 2010 reflected complaints of instability off the left ankle, with pain and stiffness, and occasional locking described by the Veteran.  The Veteran offered a history of moderate flare-ups every 2 to 3 weeks, precipitated by prolonged standing and walking.  Examination found no instability of the ankle, tendon abnormality or angulation.  Dorsiflexion was from zero to 20 degrees, with plantar flexion from zero to 40 degrees.  There was objective evidence of pain following repetitive use, but no additional loss of range of motion.  Left ankle strain with instability of the ankle was assessed.  

On January 30, 2014, the Veteran was once again provided a VA examination.  At that time, the Veteran related that the left ankle had worsened.  He described throbbing pain, with walking with frequent rolling and spraining of the ankle.  Dorsiflexion was to minus 5, with pain noted at minus 10 degrees.  Plantar flexion was from zero to 45 degrees or greater, with pain at that point.  Following repetitive use, plantar flexion was to 45 degrees, or more, and dorsiflexion was to zero.  Joint stability testing was normal. 

In furtherance of substantiating his claim, the Veteran submitted an Ankle Conditions Disability Benefits Questionnaire (DBQ) dated in August 2014 (and received by VA in September 2014).  The DBQ notes that the Veteran walked with a limp, favoring the left ankle.  Plantar flexion was to 30 degrees, and the M.D. that answered the DBQ noted that the left ankle lacked 3 degrees to neutral, with equal active and passive motion.  Muscle strength in the left ankle was 4/5 related to the assessed left ankle osteoarthritis.  There was no atrophy.  The doctor endorsed ankylosis, but noted plantar flexion to 30 degrees, and a loss of 3 degrees to neutral in dorsiflexion.  Talar tilt test was positive.  

Upon review of the evidence, it is apparent to the Board, that as of the VA examination on January 30, 2014, the Veteran's left ankle disability involved significant limitation of dorsiflexion, which was limited to zero degrees following repetitive use.  Thus, as of January 30, 2014, the Board concludes that a 20 percent evaluation is warranted for marked limitation of motion of the left ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  This is the maximum schedular evaluation provided for limitation of motion.  

Prior to January 30, 2014, however, the evidence does not indicate marked limitation of motion.  VA examination in May 2009 showed dorsiflexion to 20 degrees, with plantar flexion to 35 degrees.  Dorsiflexion was to 20 degrees and plantar flexion was to 40 degrees on VA examination in November 2010.  Not until the January 30, 2014, VA examination does there appear evidence showing limitation of dorsiflexion to zero degrees.  Plantar flexion was restricted by 10 degrees, at most.  Thus, prior to January 30, 2014, a 20 percent evaluation is not warranted for limitation of motion of the ankle.  Id.  

Other potentially applicable Diagnostic Codes have been examined; however, they are found to not be applicable in this case.  Diagnostic Code 5262 does not apply because there is no impairment of the tibia and fibula, particularly nonunion or malunion thereof.  Diagnostic Codes 5270 and 5272 require ankylosis of the joint, meaning that it is fixed in a particular position.  Here, the Veteran has retained motion in the ankle.  The Board acknowledges that the August 2014 DBQ purports to diagnose ankylosis; however, the report also clearly indicates range of motion was possible.  Otherwise, ankylosis has never been assessed; therefore, there is no showing of ankylosis.  With respect to Diagnostic Codes 5273 and 5274, none of the evidence demonstrates malunion of the os calcis or astragalus or an astragalectomy. 

In sum, a higher evaluation is warranted as of January 2014, rather than as of September 2014.

Analysis, Left Knee

The Veteran's left knee disability was originally characterized as left knee strain, and rated under Diagnostic Code 5299-5260.  Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Other codes in the rating schedule include 5261, which rates limitation of extension.  Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id. 

VAOPGCPREC 09-04 holds that separate ratings may be granted based on limitation of flexion and limitation of extension of the same knee joint.

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Additionally, recurrent subluxation or lateral instability may be separately rated under Diagnostic Code 5257.  Slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

In May 2009, the Veteran was examined by VA to address the severity of his left knee disability.  At that time, he complained of swelling, pain, giving way and occasional "locking."  He walked extensively in the course of his employment.  He described flare-ups with prolonged usage of the knee.  Examination showed crepitus, but no grinding, or meniscal involvement.  Extension was full to zero degrees.  Flexion was full to 140 degrees.  There was no objective evidence of pain on motion, including after repetitive use.  There was no instability or subluxation.  Chronic left knee strain was assessed.  

At VA examination in November 2010, the Veteran reported giving way, instability, pain, stiffness, swelling, occasional locking, and flare-ups every 1 to 2 months lasting hours.  Examination of the knee was normal, with no crepitation or grinding.  Flexion was to 140 degrees.  Extension was to zero degrees.  There was no objective evidence of pain on motion.  Repetitive use resulted in no change in these findings. There was no instability or subluxation.  Left knee strain, remote, was assessed.  

On January 30, 2014, the Veteran was again afforded a VA examination.  Examination at that time resulted in assessment of a chronic knee strain.  At that time, he described intermittent flare-ups several times per week with pain, along with occasional giving way, relieved by rest.  He complained of pain in cold weather.  He continued to work, and his job required that he walk about 5 to 6 miles per day.  He did not use any assistive devices, and had not received treatment for his knee in years.  Flexion was to 135 degrees, with pain at that point.  Extension was full to zero degrees, and with no objective evidence of pain.  Following repetitive use, however, flexion was limited to 122 degrees.  There was no instability or subluxation.  There was no meniscal involvement.  

An August 2014 DBQ reflects the Veteran's complaints of increased pain in the left knee with walking.  Flexion was to 130 degrees.  Extension was to zero degrees.  The private physician did not do repetitive use testing.  There was tenderness to palpation, but no swelling, effusion, masses or defects.  Motor function was intact.  Muscle strength was 5/5.  There was no ankylosis.  There was no instability, subluxation, dislocation or meniscal involvement.  
Prior to January 30, 2014, the disability is evaluated as non-compensably disabling.  From that date, it is evaluated as 10 percent disabling.  In the July 2014 rating decision, the AOJ assigned a 10 percent disability under the provisions of 38 C.F.R. § 4.59, effective January 30, 2014.

Prior to January 30, 2014, with respect to Diagnostic Code 5260, the Board does not find that a compensable evaluation is warranted.  None of the goniometrics outlined above show flexion limited to 60 degrees or less.  Indeed, flexion was full to 140 degrees, without objective evidence of pain on motion.  Accordingly, the evidence does not establish that a higher evaluation is warranted under this diagnostic code for the initial stage of the rating.  Fenderson, supra.

Likewise, prior to January 3, 2014, a higher or separate evaluation under Diagnostic Code 5261 is not warranted because the goniometrics, as outlined above, do not show limitation of extension to 10 degrees or more, such that assignment of a 10 percent or greater evaluation would be warranted.  Repeated examination has shown full extension to zero degrees throughout the course of the claim, even with consideration of the DeLuca factors noted above.  Fenderson, supra.  

Prior to January 30, 2014, the Board has considered awarding a 10 percent evaluation for painful motion under 38 C.F.R. § 4.59.  However, repeated VA examinations prior to this date show no objective evidence of pain on motion of the joint.  As such, a compensable evaluation is not warranted.  Fenderson, supra.  

From January 30, 2014 forward, entitlement to an evaluation greater than 10 percent is not warranted, as well.  No goniometrics show flexion limited to 30 degrees or less such that a 20 a percent evaluation should be assigned.  Indeed, flexion has been limited to 122 degrees at worst on examination, with consideration of the DeLuca factors.  Likewise, as outlined above, limitation of extension to 10 degrees or more has not been shown, such that assignment of a 10 percent or greater evaluation would be warranted.  Repeated examination has shown full extension to zero degrees throughout the course of the claim, with consideration of the DeLuca factors noted above.  Accordingly, from January 30, 2014, a 10 percent, or greater evaluation, is not warranted.  Fenderson, supra.  

Other potentially applicable codes have been examined; however, the Board finds that Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are inapplicable in this case.  None of the evidence indicates ankylosis.  Moreover, the evidence does not indicate symptomatic removal of the semilunar cartilage.  There is no evidence of nonunion or malunion of the tibia and fibula.  As outlined above, there is no clinical evidence showing this symptomatology associated with the Veteran's left knee disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

A rating is not warranted under Diagnostic Code 5257 as the medical evidence does not show recurrent subluxation or lateral instability.  The Board acknowledges that the Veteran has complained of instability of the knee on several occasions.  However, the criteria contemplate instability and subluxation of the knee joint.  Repeated VA examination has shown no instability, and subluxation, including patellar, has not been shown.  Accordingly, an evaluation is not warranted under this diagnostic code.  Id.

In sum, the initial non-compensable rating, and the 10 percent rating as of January 2014, are appropriate. 

Extraschedular Consideration

The remaining question is whether an extraschedular evaluation is warranted. Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left ankle and left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Regarding the ankle, the Board notes that the instability that is service-connected is not found in the schedule; therefore, the disability (prior to the diagnosis of DJD) was rated by analogy to the closest anatomical code.  The functional impairment caused by the instability is considered limitation of motion, which is what is rated.  Even if the instability is considered exceptional, there are no related factors of record that would warrant referral.  There is no marked interference with employment, nor evidence of frequent hospitalizations due to the ankle disability.  Therefore, referral is not appropriate for the ankle.

Regarding the knee, the Veteran's symptom is painful, limited motion, which is specifically contemplated by the rating schedule.  As such, there is no exceptional disability picture here.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014)., a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disorder, and all symptoms have been attributed to specific disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 10 percent for left ankle instability prior to January 30, 2014, is denied.

Effective January 30, 2014, entitlement to a 20 percent, but no greater, evaluation is granted for left ankle instability, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an initial compensable evaluation for left knee strain prior to January 30, 2014, is denied.

Entitlement to an evaluation in excess of 10 percent for left knee strain, from January 30, 2014, is denied.


REMAND

Unfortunately, the claims of entitlement to service connection for residuals of a head injury, disability manifested by chest pain, a low spine disability and a right knee disability must be remanded to ensure compliance with the Board's August 2015 remand directives.  In its remand, the Board noted that, with respect to these issues, the Veteran had not been provided any notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), which redefined VA's duty to assist, enhanced its duty to notify a claimant as to the information and evidence necessary to substantiate a claim, and eliminated the well-grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2015) (regulations implementing the VCAA).  The Board ordered that adequate notice be provided to the Veteran.  However, no notice was sent.  Thus, the claims must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice with respect to the claims of entitlement to service connection for residuals of a head injury, disability manifested by chest pain, a low spine disability and a right knee disability.  Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.

2.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


